DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was not submitted with filing, therefore, no IDS was considered.

Allowable Subject Matter

Claims 7, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function, that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. For example, the “non-volatile memory" does not appear in combination with another recited element of means to achieve the stated purpose of "realizing the natural language processing method".  Accordingly, the disclosure is not commensurate with the scope of the claim. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
Claim 1 states reducing the multiple words into one or more subject word data structures according to sets stored in a database; wherein one of the subject word data structures includes a first input word and a second input words among the input words; wherein one of the sets includes a compatible relation between the first input word and the second input word; wherein the compatible relation between the first input word and the second word includes a compatible property for denoting an intensity representing occurrences of the first input word and the second word in a training corpus.
The limitation of reducing the multiple words into one or more subject word data structures according to sets stored in a database, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components and concepts.  That is, other than reciting generic computing components and concepts, nothing precludes the step from practically being performed in the mind or by pen and paper. For example, analyzing in the context of these claims the user manually uses several words or a sentence to create subject-word data structures, tables or tree structures according to previous sets of data structures or sentences written in a list or database. Similarly, the limitation of wherein one of the subject word data structures includes a first input word and a second input words among the input words, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components and concepts.  That is, other than reciting generic computing components and concepts, nothing precludes the step from practically being performed in the mind or by pen and paper. For example, analyzing in the context of these claims the user manually uses a first word and a second word as input words for the creation of a handwritten data structure. Similarly, the limitation of wherein one of the sets includes a compatible relation between the first input word and the second input word, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components and concepts.  That is, other than reciting generic computing components and concepts, nothing precludes the step from practically being performed in the mind or by pen and paper. For example, analyzing in the context of these claims the user manually identifies a relationship that matches the first word to the second word. Similarly, the limitation of wherein the compatible relation between the first input word and the second word includes a compatible property for denoting an intensity representing occurrences of the first input word and the second word in a training corpus, as drafted, is a process that covers performance of the limitation in the mind but of generic computer components and concepts.  That is, other than reciting generic computing components and concepts, nothing precludes the step from practically being performed in the mind or by pen and paper. For example, analyzing in the context of these claims the user manually identifies a value associated to a number of times the matched first word and the second word occur in a written set of data structures or sentences used for training. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving multiple input words. Receiving or sending digital data by generic computing apparatuses or devices are Well-Understood, Routine and Conventional (WURC) as recognized by the court decision listed in MPEP 2106.05(d) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component both the analyzing and determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.
 	
	Claims 2-20 are rejected as being directed to an abstract idea without significantly more under a similar rationale as claim 1. These claims either depend on or require the limitations of claim 1. The additional limitations recited in these claims can be performed mentally as well and neither add "significantly more" than the abstract idea or integrate the abstract idea into a practical application. Therefore, these claims are directed toward a judicial exception idea as well.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramsey et al. (US 2005/0075859 A1) (hereinafter Ramsey).

Regarding claim 1: Ramsey discloses a natural language processing method, comprising: 
receiving multiple input words; receiving input sentence containing multiple words (Ramsey ¶0036-0037, in ¶0037 Ramsey states “…In FIG. 5, the poorly formed input sentence ‘I am in Boston and I want to be in Detroit on Tuesday, show me United flights’ is processed to identify the entity lattice.”); 
reducing the multiple words into one or more subject word data structures according to sets stored in a database; Ramsey discloses separating byway of mapping (reducing) the multiple words identified in the sentence into multiple entities that represent two sequence semantic nodes then using a structure generator and a semantic structure table (structure database) that has been pre-populated with identified structures to identify new possible semantic structures and entity pairs (Ramsey ¶0037, 0059, Fig. 3 (step 312) and Fig. 2 (items semantic structure table 210 and structure generator 216));
wherein one of the subject word data structures includes a first input word and a second input words among the input words; Ramsey discloses semantic structure (data structure) including a first input word and a second input for processing (Ramsey ¶0037, “…In FIG. 5, the poorly formed input sentence ‘I am in Boston and I want to be in Detroit on Tuesday, show me United flights’ is processed to identify the entity lattice.”);
wherein one of the sets includes a compatible relation between the first input word and the second input word; Ramsey discloses determining a syntactic score for each parent-child relationship with a given semantic structure consisting of words and entities (Ramsey ¶0077 and 0033);
wherein the compatible relation between the first input word and the second word includes a compatible property for denoting an intensity representing occurrences of the first input word and the second word in a training corpus;  Ramsey discloses an “seen” attribute that indicates the number of times (occurrences) between the first and second entities/words utilized in the training data set (Ramsey ¶0031-0033, 0073 and 0077).

Regarding Claim 2: Ramsey further discloses the natural language processing method as claimed in claim 1, wherein one of the subject word data structure includes a third input word among the input words (Ramsey Fig. 9, ¶0087 and 0037), wherein another one of the sets includes a compatible relation between the second input word and the third input word (Ramsey Fig. 9, ¶0087 and 0037) and wherein the subject word data structure includes a tree structure, the first input word is a root node of the tree structure, the second input word is a child node of the first input word, the third input word is a child node of the second input word (Ramsey Fig. 9, ¶0037, and 0087).

Regarding Claim 3: Ramsey further discloses the natural language processing method as claimed in claim 1, wherein one of the subject word data structure includes a third input word among the input words, (Ramsey Fig. 7, ¶0060 and 0037), wherein another one of the sets includes a compatible relation between the first input word and the third input word (Ramsey Fig. 7, ¶0060 and 0037), and wherein the subject word data structure includes a tree structure, the first input word is a root node of the tree structure, the second input word is a child node of the first input word, the third input word is a child node of the first input word (Ramsey Fig. 7, ¶0060, and 0037).

Regarding Claim 4: Ramsey further discloses the natural language processing method as claimed in claim 1, wherein another one of the subject word data structure includes a third input word and a fourth input word among the input words (Ramsey Fig. 8, ¶0084 and 0059), wherein the third input word and the four input word are respectively corresponding to a same level or adjacent hierarchical levels of ontology, (Ramsey Fig. 8, ¶0084 and 0059), and wherein the sets do not include a compatible relation between the third input word and the fourth input word (Ramsey Fig. 8, ¶0084, and 0059).

Regarding Claim 5: Ramsey further discloses the natural language processing method as claimed in claim 1, wherein another one of the subject data word structures includes a named entity which sequentially consisting of a third input word and a fourth input word among the input words, wherein a third set of the sets includes a compatible relation between the third input word and a third label, a fourth set of the sets includes a compatible relation between the fourth input word and a fourth label, the database further includes a label sequence which is an orderly sequence consisting of the third label and the fourth label (Ramsey Figures 5 and 10, ¶0035-0037 and 0057).

Regarding Claim 6: Ramsey further discloses the natural language processing method as claimed in claim 1, wherein another one of the subject data word structures includes a named entity which sequentially consisting of a third input word, a fourth input word and a fifth input word among the input words, wherein a third set of the sets includes a compatible relation between the third input word and a third label, a fourth set of the sets includes a compatible relation between the fourth input word and a fourth label, a fifth set of the sets includes a compatible relation between the fifth input word and a fifth label, the database further includes a first label sequence and a second label sequence, the first label sequence is an orderly sequence consisting of the third label and the second label sequence, the second sequence is an orderly sequence consisting of the fourth label and the fifth label (Ramsey Figures 5 and 10, ¶0035-0037, 0057 and 0088).

Regarding Claim 20: Ramsey further discloses a computing apparatus for natural language processing, configured to execute instructions stored in a non-volatile memory for realizing the natural language processing method recited in one of claims 1 through 19 (Ramsey ¶0001 and 0021).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al. (US 2005/0075859 A1) (hereinafter Ramsey) in view of Chen et al. (US 2011/0184718 Al) (hereinafter Chen).  

Regarding Claim 8: Ramsey discloses the natural language processing method as claimed in claim 1.
However, Ramsey fails to discloses the claimed: wherein one of the sets further includes a word, one or more compatible words compatible to the word, and one or any combination of following set properties: 
a set property denoting a lexical category of the word;
a set property denoting language of the word;
a set property denoting a level of ontology where the word belongs to.

However, in an analogous art, Chen discloses: 
a set property denoting a lexical category of the word; Chen discloses the use Parts-of-Speech (POS) (lexical categories) for all the words included in the natural language (Chen ¶0062);
a set property denoting language of the word; Chen discloses the use of element (L4) that specifies a given language to be utilized by the Interlingua Engine (IE) of the system (Chen ¶0225);
a set property denoting a level of ontology where the word belongs to; Chen discloses ontological properties for the lexical categories consisting of nouns and adjectives corresponding to various levels within the ontology (Chen ¶0108-0109 and 0176-0177).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Chen to the method of Ramsey, because this would allow for the identification of word elements consisting of parts-of-speech, specific languages and ontological properties to be utilized before generating ontologies or simple sentences known as clause structures (Chen ¶0108-0110 and 0225).

Regarding Claim 11: Ramsey discloses natural language processing method as claimed in claim 1, 
However, Ramsey fails to explicitly disclose the claimed: wherein at least one of the input words is denoted in a first language and another one of the input words is denoted in a second language.

However, in an analogous art, Chen discloses: 
wherein at least one of the input words is denoted in a first language and another one of the input words is denoted in a second language; Chen discloses the use of words that are language-specific within the general lexicon of the natural language (Chen ¶0162). Chen further discloses language markers for each language used within the Interlingua Engine of the system due to receiving in multiple languages (Chen ¶0177).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Chen to the method of Ramsey, because this would allow the reception and identification of words from multiple languages to be listed and utilized based on their lexicon (Chen ¶0177).

Claims 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al., (US 2005/0075859 A1) (hereinafter Ramsey) in view of Tremblay et al. (US 2015/0370778 Al) (hereinafter Tremblay).  

Regarding Claim 10: Ramsey discloses the natural language processing method as claimed in claim 1, further comprising: if the subject verb data structure is not found, generating a forest structure of the semantic structure which includes all of the one or more subject word data structures; Ramsey discloses generating one semantic structure consisting of multiple semantic data structures for words corresponding to a given subject (Ramsey Fig. 10 and ¶0088); 

However, Ramsey fails to explicitly disclose: 
finding out a subject verb data structure among the one or more subject word data structures;
if the subject verb data structure is found, generating a tree structure of a semantic structure according to a frame of the subject verb data structure;

However, in an analogous art, Tremblay discloses: 
finding out a subject verb data structure among the one or more subject word data structures; Tremblay discloses identifying a subject-verb pair within a sentence (Tremblay ¶0054);
if the subject verb data structure is found, generating a tree structure of a semantic structure according to a frame of the subject verb data structure; Tremblay discloses generating a parsed syntactic tree (tree structure) based on the subject-verb pair within a sentence (Tremblay ¶0054).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Tremblay to the method of Ramsey, because this would prevent the overgeneralization and removal of key parts of a sentence that convey the intent by generating tree structures that include the subject-verb relationships (Tremblay ¶0054).

Regarding Claim 17: Ramsey, in view of Tremblay, discloses the natural language processing method as claimed in claim 10, further comprising: determining whether a frame of verb is included in the semantic structure (Ramsey Fig. 5, Fig. 10, ¶0037 and 0088); finding out a control command corresponding to a verb of the frame if it is determined that the frame is included in the semantic structure (Ramsey Fig. 5, Fig. 10, ¶0037 and 0088-0091); and executing the control command (Ramsey Fig. 5, Fig. 10, ¶0037 and 0088-0091).

Regarding Claim 18: Ramsey, in view of Tremblay, discloses the natural language processing method as claimed in claim 17, further comprising: finding out one or more parameter of the control command in the semantic structure according to the frame before the executing step (Ramsey ¶0090-0091).

Regarding Claim 19: Ramsey, in view of Tremblay, discloses the natural language processing method as claimed in claim 17, further comprising: receiving a response message after the executing of the control command (Ramsey ¶0090-0091); forming a semantic structure of the response message (Ramsey ¶0090-0091); and generating a sequence of all of input words in the semantic structure of the response message (Ramsey ¶0090-0091 and Fig. 5).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al.  (US 2005/0075859 A1) (hereinafter Ramsey) in view of Tremblay et al. (US 2015/0370778 Al) (hereinafter Tremblay), and further in view of Chen et al. (US 2011/0184718 Al) (hereinafter Chen).  

Regarding Claim 12: Ramsey, in view of Tremblay, discloses the natural language processing method as claimed in claim 10. However, Ramsey, in view of Tremblay, fails to explicitly disclose the claimed:
translating each of the input words denoted in a first language in the semantic structure into input words denoted in a second language, respectively;
generating a sequence of the input words denoted in the second language in the semantic structure according to compatible relations of sets which include the input words denoted in the second language.

However, in an analogous art, Tremblay discloses: 
translating each of the input words denoted in a first language in the semantic structure into input words denoted in a second language, respectively; Chen discloses using the interlingua machine translation system to translate source text from a source language to a target text in a target language (Chen ¶0055);
generating a sequence of the input words denoted in the second language in the semantic structure according to compatible relations of sets which include the input words denoted in the second language;
Chen discloses creating a translated text for the input words in a target language that correspond to the semantic relationships of the source text (Chen ¶0336).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Chen to the method of Ramsey, in view of Tremblay, because this would be useful for human’s that use or speak the target language by providing them semantic relationships for the words in a translated text (Chen ¶0055 and 0336).

Regarding Claim 13: Ramsey, in view of Tremblay and further in view of Chen, discloses the natural language processing method as claimed in claim 12, wherein one of the sets includes a compatible relation of the input word denoted in the first language and the input word denoted in the second language, wherein the translating step is according to the compatible relation of the input word denoted in the first language and the input word denoted in the second language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Chen to the method of Ramsey, in view of Tremblay, because this would be useful for human’s that use or speak the target language by providing them semantic relationships for the words in a translated text (Chen ¶0318-0320 and 0336).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al. (US 2005/0075859 A1) (hereinafter Ramsey) in view of Hsu et al. (US 2013/0185053 Al) (hereinafter Hsu).  

Regarding Claim 16: Ramsey discloses the natural language processing method as claimed in claim 1. However, Ramsey fails to explicitly disclose the claimed: wherein the input words include syllables, the first input word is represented by the syllables.

However, in an analogous art, Hsu discloses: 
wherein the input words include syllables, the first input word is represented by the syllables; Hsu discloses segmenting an input word into a plurality of phonetic syllable sequence (Hsu ¶0038).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the disclosed teaching of Hsu to the method of Ramsey because this would allow the syllables from the segmented input words to aid the user in generation of candidate words thus enhancing typing efficiency (Hsu ¶0009 and 0038-0039).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Bethard et al. (US 2018/0052817 Al) discloses a device that receives and analyzes sentences in a natural language terms/nodes (words), generates a syntactic classification, identifies grammatical structures and semantic roles, derives a parse tree having a plurality nodes which correspond to an element of interest then stores a data structure based on the tree in a computer system that can used for training.
New et al. (US 2018/0322111 Al) discloses a system that parses text for natural language that is trained by accessing a corpus of labeled utterance, the parser extracts details of the syntactic tree structures and part of speech tags from the labeled utterances then extracts new data structures known as simple links. 
Danielyan et al. (US 2016/0147736 Al) discloses a system and method that creates ontologies by analyzing natural language texts byway of receiving a plurality of semantic structures associated with a
text corpus; identifying a first semantic structure and a second semantic structure, wherein the first semantic structure comprises a first substructure and a second substructure, wherein the second semantic structure comprises a third substructure and a fourth substructure, and wherein the first substructure is similar to the third substructure in view of a first similarity criterion; and responsive to determining that the second substructure is similar to the fourth substructure in view of a second similarity criterion, associating, with a certain concept of an ontology associated with the text corpus, objects represented by the second substructure and the fourth substructure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                           


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658